
	

113 HR 5856 IH: No Armed Drones for DHS Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5856
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To prohibit the United States Department of Homeland Security from purchasing, operating, or 
maintaining armed unmanned aerial vehicles.
	
	
		1.Short title
			This Act may be cited as the No Armed Drones for DHS Act.2.Prohibition on purchase, use, or maintenance of armed dronesThe United States Department of Homeland Security is prohibited from purchasing, operating, or
			 maintaining armed unmanned aerial vehicles.
